       Case 3:21-cv-00058-WHO Document 89 Filed 03/22/21 Page 1 of 4




 1   Christopher J. Keller
     Eric J. Belfi
 2   Francis P. McConville
     LABATON SUCHAROW LLP
 3
     140 Broadway
 4   New York, New York 10005
     Telephone: (212) 907-0700
 5   Facsimile: (212) 818-0477
     ckeller@labaton.com
 6   ebelfi@labaton.com
     fmcconville@labaton.com
 7

 8
     David Bricker (Cal. State Bar No. 158896)
 9   THORNTON LAW FIRM LLP
     9595 Wilshire Boulevard, Suite 900
10   Beverly Hills, California 90212
11   Telephone: (310) 282-8676
     Facsimile: (310) 388-5316
12   dbricker@tenlaw.com

13   Counsel for Shahin Nezhad
14

15                               UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA

17

18
                                                      Case No. 3:21-cv-00058-WHO
19   JOSEPH MALRIAT, Individually and On
     Behalf of All Others Similarly Situated,        CLASS ACTION
20
                        Plaintiff,  NOTICE OF NON-OPPOSITION OF
21                                  SHAHIN NEZHAD TO COMPETING
            v.                      MOTIONS FOR CONSOLIDATION,
22                                  APPOINTMENT AS LEAD PLAINTIFF
                                    AND APPROVAL OF SELECTION OF
23   QUANTUMSCAPE CORPORATION F/K/A COUNSEL
     KENSINGTON CAPITAL ACQUISITION
24   CORP., and JAGDEEP SINGH,
25                     Defendants.
26

27

28

     NOTICE OF NON-OPPOSITION OF SHAHIN NEZHAD TO COMPETING LEAD PLAINTIFF MOTIONS
     CASE NO. 3:21-cv-00058-WHO
       Case 3:21-cv-00058-WHO Document 89 Filed 03/22/21 Page 2 of 4




 1
     ASHA GOWDA, Individually and On Behalf           Case No. 3:21-CV-00070-WHO
 2   of All Others Similarly Situated,
 3                      Plaintiff,
 4              v.
 5   QUANTUMSCAPE CORPORATION,
     JAGDEEP SINGH, FRITZ PRINZ,
 6   TIMOTHY HOLME, KEVIN HETTRICH and
     VOLKSWAGEN GROUP OF AMERICA
 7   INVESTMENTS, LLC,
 8                     Defendants.
 9
     CHRISTOPHER LEO, Individually and On             Case No. 3:21-CV-00150-WHO
10   Behalf of All Others Similarly Situated,
11                    PLAINTIFF,
12            v.
13   QUANTUMSCAPE CORPORATION F/K/A
     KENSINGTON CAPITAL ACQUISITION
14   CORP., AND JAGDEEP SINGH,
15                   DEFENDANTS
16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF NON-OPPOSITION OF SHAHIN NEZHAD TO COMPETING LEAD PLAINTIFF MOTIONS   2
     CASE NO. 3:21-cv-00058-WHO
       Case 3:21-cv-00058-WHO Document 89 Filed 03/22/21 Page 3 of 4




 1          On March 8, 2021, Shahin Nezhad, (“Mr. Nezhad”) filed a timely motion for

 2   consolidation of the above-captioned actions, appointment as Lead Plaintiff, and approval of his

 3   selection of counsel. See ECF No. 28. In addition to Mr. Nezhad’s motion, eleven other

 4   motions were filed.

 5          The Private Securities Litigation Reform Act (“PLSRA”) directs the Court to appoint the

 6   “most adequate plaintiff” as lead plaintiff, and provides a rebuttable presumption that the most

 7   adequate movant is the person or group that, among other things, has “the largest financial

 8   interest in the relief sought by the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Having reviewed

 9   the competing motions and supporting papers provided by the other movants seeking
10   appointment as Lead Plaintiff, it appears that Mr. Nezhad does not have the largest financial
11   interest in the relief sought by the class, as required by the PSLRA.
12          However, should the Court determine that any of the other Lead Plaintiff movants are
13   incapable or inadequate to represent the class for any reason, Mr. Nezhad stands ready, willing,
14   and able to serve as Lead Plaintiff in the Action. This notice is submitted without prejudice to
15   Mr. Nezhad’s rights to participate in this litigation and share in any recovery.
16   DATED: March 22, 2021                         Respectfully submitted,
17                                                 /s/ David Bricker

18                                                 THORNTON LAW FIRM LLP
                                                   David Bricker
19                                                 9595 Wilshire Boulevard, Suite 900
                                                   Beverly Hills, California 90212
20                                                 Telephone: (310) 282-8676
                                                   Facsimile: (310) 388-5316
21                                                 dbricker@tenlaw.com

22                                                 LABATON SUCHAROW LLP
                                                   Christopher J. Keller
23                                                 Eric J. Belfi
                                                   Francis P. McConville
24                                                 140 Broadway
                                                   New York, New York 10005
25                                                 Telephone: (212) 907-0700
                                                   Facsimile: (212) 818-0477
26                                                 ckeller@labaton.com
                                                   ebelfi@labaton.com
27                                                 fmcconville@labaton.com

28                                                 Counsel for Shahin Nezhad

     NOTICE OF NON-OPPOSITION OF SHAHIN NEZHAD TO COMPETING LEAD PLAINTIFF MOTIONS                   3
     CASE NO. 3:21-cv-00058-WHO
       Case 3:21-cv-00058-WHO Document 89 Filed 03/22/21 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on March 22, 2021, I electronically filed the foregoing with

 3   the Clerk of Court using the CM/ECF system, which will send a Notice of Electronic Filing to all

 4   counsel of record.

 5                                                               /s/ David Bricker
                                                                 David Bricker
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF NON-OPPOSITION OF SHAHIN NEZHAD TO COMPETING LEAD PLAINTIFF MOTIONS
     CASE NO. 3:21-cv-00058-WHO
